Title: From George Washington to Jeremiah Wadsworth, 10 July 1778
From: Washington, George
To: Wadsworth, Jeremiah


          
            Sir,
            On the March [Paramus, N.J.] 10th July 1778.
          
          Having received information that there is a quantity of fat Cattle and Sheep in the
            district called Barbadoes neck—which by their situation
            are exceedingly exposed to the enemy, and are besides the property of persons
            disaffected to the United States—I hereby authorise you to take all such Cattle and
            Sheep as may not be absolutely necessary for the use of the families settled in that
            neighborhood—paying the value of them—and secure them for the use of the Army. Given at
            Head Quarters this 10th day of July 1778.
        